DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because there are identifier numerals present.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 39 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of the limitation “extends substantially fully across said adhesive border thereof so as to substantially cover said adhesive border thereof” requires of the liner layer. The limitations “extends substantially fully across” and “substantially cover” makes what the liner covers unclear. It is unclear what would or would not read on “substantially fully” and “substantially cover” as used together in the limitation. The examiner is interpreting the liner to cover a majority of the adhesive.

Claims 1 and 29 and the claims that depend therefrom rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “its” is referring to in line 11 of claim 1 and line 10 of claim 39.

Claims 2 and 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the reinforcing layer is associated with the impermeable layer. Are they separate pieces that can be aligned as desired or is the reinforcing layer attached to the impermeable layer?

Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “radially concave regions” would be. How are concave regions radially extending outward of a center of the reinforcing layer? The drawings do not appear to illustrate this radially extending concave regions from a center.

Claim 41 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “relatively stiffer” would be. What would or would not read on the term “relatively stiffer”, is this the type of material, the thickness or the material, the rigidity of the material or some other characteristic that makes it relatively stiffer?



Claim 43 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “in which said reinforcing layer and said perspiration impermeable layer are relatively oriented such that at least one of said radially concaved regions of said reinforcing layer is aligned with at least one of said vertices of said perspiration impermeable layer”. Is this claiming an alignment of the impermeable layer and the reinforcing layer? It is unclear what the vertices of the perspiration layer would be and therefore the orientation of the reinforcing layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (WO 2013/136032) in view of Fabo et al. (US 2011/0015556) and DesMarais (US 4,425,130).
In regard to claim 1, Pope teaches a perspiration shield (shield: 101) releasably adherable to the skin of an underarm (see figure 1), the shield (101) having an inner face and an outer face (see figure 2), the shield comprising: a perspiration impermeable layer (barrier layer: 202) having an inner face, an outer face, and a peripheral edge (see figure 2), and comprising an acrylic based adhesive suitable for releasably adhering said shield to the skin of an underarm (page 6, lines 10-14), said adhesive being disposed on of said inner face of the perspiration impermeable layer adjacent its peripheral edge and forming an adhesive border (see figure 2, adhesive: 208; column 4, lines 3-9); a perspiration absorbent material (pad: 201) 
However, Pope fails to teach the skin compatible adhesive being a silicone based adhesive; the liner layer having an inner face, an outer face, and a peripheral edge, said liner layer being arranged such that its outer face is in contact with said inner face of said perspiration impermeable layer and extends substantially fully across said adhesive border thereof so as to substantially cover said adhesive border thereof, said liner layer comprises low-density polyethylene (LDPE) material. 
Fabo et al. teaches the a skin attaching device with a skin compatible adhesive being a silicone based adhesive (paragraph 0023); an liner layer (protective layer: 5) having an inner face, an outer face, and a peripheral edge (see figures 1 and 2), said liner layer (5) being arranged such that its outer face is in contact with said inner face of said perspiration impermeable layer and extends substantially fully across said adhesive border (adhesive: 3) thereof so as to substantially cover said adhesive border thereof, said liner layer comprises a polyethylene material (paragraph 0019). 
It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the shield of Pope with the silicone adhesive and liner layer as taught by Fabo et al., since the shield of Pope provided with a silicone adhesive and a liner layer would provide a shield that has a skin compatible adhesive and an inner layer that protects the adhesive prior to use without having to be packaged (see Fabo et al.: paragraph 0023 and 0019).
DesMarais teaches a polyethylene film being a low-density polyethylene (LDPE) material (column 6, lines 65-68 through column 7, lines 1-2).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the polyethylene film of Pope and Fabo et al., with the low-density polyethylene material as taught by DesMarais, since the polyethylene film liner layer of Pope 

 	In regard to claim 5, the combined references teach an inner face of a reinforcing layer is in contact with and releasably attached to said outer face of said perspiration impermeable layer adjacent a peripheral edge of said reinforcing layer (Fabo et al. teaches reinforcing/stiffening layer 4 attached to peripheral edge of the impermeable layer 2: see figures 1 and 2). 
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer attached thereto would provide a removable means to stiffen the shield along the periphery to facilitate application and handling (see paragraph 0019 of Fabo et al.). 

 	In regard to claim 6, the combined references teach an inner face of a reinforcing layer  in contact with and releasably 3attached to said outer face of said perspiration impermeable layer adjacent a peripheral edge of said reinforcing layer at the maximum extent of radially protruding regions of said reinforcing layer adjacent the peripheral edge of said perspiration impermeable layer (Fabo et al. teaches reinforcing/stiffening layer 4 attached to peripheral edge of the impermeable layer 2: see figures 1 and 2 and Pope teaches a shape with radially protruding regions).  
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer attached thereto would provide a removable means to stiffen the shield at the periphery to facilitate application and handling (see paragraph 0019 of Fabo et al.). 



 	In regard to claim 22, the combined references teach said perspiration absorbent material comprises viscose fiber (Pope teaches the absorbent material is viscose: see claim 5).  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope, Fabo et al., and Des Marais as applied to claim 1 above, and further in view of Lundin (WO 03/039424).
Pope, Fabo et al. and DesMarais fail to teach the reinforcing layer having protruding a concave regions extending outwardly from the center thereof. 
In regard to claims 2 and 3, Fabo et al. teaches a skin adhesion film with an impermeable plastic film (plastic film layer: 2) layer that is reinforced with a stiffening layer (stiffening layer: 4) to assist with application of the shield/dressing on the user’s body (paragraphs 0018- 0019).  	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer attached thereto would provide a removable means to stiffen the shield to facilitate application and handling (see paragraph 0019 of Fabo et al.). 
 	Further, in regards to claims 2 and 3, Lundin teaches a removable layer that is shaped to have radially protruding regions of a reinforcing layer extending radially outwardly of a centre of the reinforcing layer to an extent that a peripheral edge of said reinforcing layer at the greatest extent of said radially protruding regions is substantially aligned with said peripheral edge of 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shield of Pope, Fabo et al., and DesMarais with the concave and radially protruding regions as taught by Lundin, since the shield of Pope, Fabo et al., and DesMarais provided with the reinforcing/stiffening layer having concave and protruding portions would provide a reinforcing/stiffening layer that is easy to grasp to remove (see Lundin page 4, lines 1-13).

Claims 39-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (WO 2013/136032) in view of Fabo et al. (US 2011/0015556), DesMarais (US 4,425,130) and Lundin (WO 03/039424). 
In regard to claim 39, Pope teaches a perspiration shield (shield: 101) releasably adherable to the skin of an underarm (see figure 1), the shield (101) having an inner face and an outer face (see figure 2), the shield comprising: a perspiration impermeable layer (barrier layer: 202) having an inner face, an outer face, and a peripheral edge (see figure 2), and comprising an acrylic based adhesive suitable for releasably adhering said shield to the skin of an underarm (page 6, lines 10-14), said adhesive being disposed on of said inner face of the perspiration impermeable layer adjacent its peripheral edge and forming an adhesive border 
 	However, Pope fails to teach the skin compatible adhesive being a silicone based adhesive; the liner layer having an inner face, an outer face, and a peripheral edge, said liner layer being arranged such that its outer face is in contact with said inner face of said perspiration impermeable layer and extends substantially fully across said adhesive border thereof so as to substantially cover said adhesive border thereof, said liner layer comprises low-density polyethylene (LDPE) material; and a reinforcing layer having an inner face, an outer face, and a peripheral edge, said reinforcing layer being arranged on said outer face of said perspiration impermeable layer and extending at least partly thereacross, with at least a portion of said inner face of said reinforcing layer in contact with and releasably attached to said outer face of said perspiration impermeable layer; in which said reinforcing layer defines radially protruding regions and radially concaved regions bounded by said peripheral edge thereof, said radially protruding regions extending radially outwardly of a centre of said reinforcing layer to a greater extent than said radially concaved regions.  
Fabo et al. teaches the a skin attaching device with a skin compatible adhesive being a silicone based adhesive (paragraph 0023); an liner layer (protective layer: 5) having an inner face, an outer face, and a peripheral edge (see figures 1 and 2), said liner layer (5) being arranged such that its outer face is in contact with said inner face of said perspiration impermeable layer and extends substantially fully across said adhesive border (adhesive: 3) thereof so as to substantially cover said adhesive border thereof, said liner layer comprises a polyethylene material (paragraph 0019). 
It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the shield of Pope with the silicone adhesive and liner layer as taught by Fabo et al., since the shield of Pope provided with a silicone adhesive and a liner layer would 
DesMarais teaches a polyethylene film being a low-density polyethylene (LDPE) material (column 6, lines 65-68 through column 7, lines 1-2).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the polyethylene film of Pope and Fabo et al., with the low-density polyethylene material as taught by DesMarais, since the polyethylene film liner layer of Pope and Fabo et al. provided in a low-density film would provide an even lighter waterproof film to cover and protect the adhesive layer. 
	Lundin teaches a removable layer that is shaped to have radially protruding regions of a reinforcing layer extending radially outwardly of a centre of the reinforcing layer to an extent that a peripheral edge of said reinforcing layer at the greatest extent of said radially protruding regions is substantially aligned with said peripheral edge of said perspiration impermeable layer of the shield, and wherein radially concaved regions of a reinforcing layer extend radially outwardly of a centre of the reinforcing layer to an extent that a peripheral edge of said reinforcing layer at the minimum extent of said radially concaved regions is aligned with a part of said perspiration impermeable layer radially inward of said peripheral edge of said perspiration impermeable layer (see figure 5 where the concave portions are inward of the shield peripheral edge and the projections are in substantial alignment with the outer edge of the shield; and description that the shaped edge can be waved-shaped which would have concave and radially protruding portions: see column 4, lines 14-20; and the shaped edge is to help assist with removable of a removable layer: page 4, lines 1-13).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shield of Pope, Fabo et al., and DesMarais with the concave and radially protruding regions as taught by Lundin, since the shield of Pope, Fabo et al., and 

 	In regard to claim 40, the combined references teach said liner layer and said perspiration impermeable layer are adapted so as to be readily separable (Fabo et al. teaches the liner layer and impermeable layer being separable to protect the adhesive below: paragraph 0019).  
 	It would have been obvious before the effective filing date to one having ordinary skill to have provided the adhesive layer of Pope provided with a protective release liner as taught by Fabo et al., since the adhesive layer of Pope provided with a protective release liner would teach an adhesive layer that is protected prior to use to maintain the effectiveness of the adhesive during storage. 

 	In regard to claim 41, the combined references teaches said reinforcing layer is relatively stiffer than said perspiration impermeable layer (Fabo et al. teaches the reinforcing/stiffening layer 4 being stiffer than the polymer film layer 2: see paragraph 0025 and 0028).  
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer attached thereto would provide a removable means to stiffen the shield to facilitate application and handling (see paragraph 0019 of Fabo et al.). 

 	In regard to claim 42, the combined references teach said perspiration impermeable layer is approximately a polygon in shape, the peripheral edge thereof defining generally faces and vertices forming a closed loop (Pope: figure 2).  

 	In regard to claim 43, Fabo et al. teaches a skin adhesion film with an impermeable plastic film (plastic film layer: 2) layer that is reinforced with a stiffening layer (stiffening layer: 4) to assist with application of the shield/dressing on the user’s body (paragraphs 0018- 0019).  	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the impermeable layer of Pope with the stiffening/reinforcing layer as taught by Fabo et al., since the impermeable layer of Pope provided with a stiffening layer attached thereto would provide a removable means to stiffen the shield to facilitate application and handling (see paragraph 0019 of Fabo et al.). 

 	Further in regard to claim 43, Lundin teaches a removable layer that is shaped to have radially protruding regions of a reinforcing layer extending radially outwardly of a centre of the reinforcing layer to an extent that a peripheral edge of said reinforcing layer at the greatest extent of said radially protruding regions is substantially aligned with said peripheral edge of said perspiration impermeable layer of the shield, and wherein radially concaved regions of a reinforcing layer extend radially outwardly of a centre of the reinforcing layer to an extent that a peripheral edge of said reinforcing layer at the minimum extent of said radially concaved regions is aligned with a part of said perspiration impermeable layer radially inward of said peripheral edge of said perspiration impermeable layer (see figure 5 where the concave portions are inward of the shield peripheral edge and the projections are in substantial alignment with the outer edge of the shield; and description that the shaped edge can be waved-shaped which would have concave and radially protruding portions: see column 4, lines 14-20; and the shaped edge is to help assist with removable of a removable layer: page 4, lines 1-13).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shield of Pope, Fabo et al., and DesMarais with the concave and radially protruding regions as taught by Lundin, since the shield of Pope, Fabo et al., and 

 	In regard to claim 44, the combined references teach said reinforcing layer comprises first and second discrete portions (Fabo et al.: stiffening layer 4 that can be discreet portions: paragraph 0037).  
 	It would have been obvious before the effective filing date to one having ordinary skill to have provided the shield of Pope provided with the stiffening release discrete portions as taught by Fabo et al., since the shield of Pope provided with a releasable stiffening having discrete potions would teach a shield with stiffening layer portions attached thereto would provide a removable means to stiffen the shield to facilitate application and handling (see paragraph 0019 of Fabo et al.). 

 	In regard to claim 45, the combined references teach said perspiration absorbent material is permanently attached to said inner face of said perspiration impermeable material (Pope: see figure 2 and claim 1).  

 	In regard to claim 46, the combined references teach said reinforcing layer is releasably attached to said perspiration impermeable layer by attachment means (Fabo et al. teaches a reinforcing/stiffening layer (4) attached to an impermeable layer (2) via adhesive: see claim 13 (which applicant of the instant application states can an attachment means for interpretation under 112(f)) .  
 	It would have been obvious before the effective filing date to one having ordinary skill to have provided the shield of Pope provided with the stiffening release liner as taught by Fabo et al., since the shield of Pope provided with a releasable stiffening liner would teach a shield with 

 	In regard to claim 47, the combined references teach said perspiration absorbent material defines a discrete layer of said shield (Pope: see figure 2 absorbent layer 201 is discrete from the barrier layer 202).  

 	In regard to claim 48, the combined references teach each of said perspiration impermeable layer, said perspiration absorbent layer, and said liner layer are generally planar flexible sheets (Pope: teaches the impermeable layer 202 and the absorbent layer 201 being planar: see figure 2 and Fabo et al.: teaches an liner layer/protective layer (5) covering an protecting an adhesive layer (3), which is planar: see figures 1 and 2).
 	It would have been obvious before the effective filing date to one having ordinary skill to have provided the adhesive layer of Pope provided with a protective release liner as taught by Fabo et al., since the adhesive layer of Pope provided with a protective release liner would teach an adhesive layer that is protected prior to use to maintain the effectiveness of the adhesive during storage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Villain (US 2006/0041987) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732